Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 2009/0066334) in view of Kushwaha et al. (US 2021/0041596) in view of Ma et al. (US 2018/0245458).
With respect to claim 1, Peter disclose a method for steering a downhole tool, comprising: receiving an electromagnetic (EM) signal from the downhole tool (see paragraph 24), wherein the downhole tool is in a wellbore in a formation (see figures 1 and 2), and wherein the EM signal comprises a gap voltage and a gap current that are measured across a gap sub in the downhole tool (see paragraph 24); determining a gap impedance based at least partially upon the gap voltage and the gap current (see paragraphs 24 and 25); determining a first formation resistivity at a first location in the wellbore based at least partially upon the gap impedance (see paragraphs 24 and 25); and steering the downhole tool based at least partially upon the first formation resistivity (see paragraphs 5 and 7, wherein an operator prevents unnecessary drilling, i.e. steers).  Peter does not disclose a trained neural network comprising a library of gap impedance data measured in one or more other wellbores in the formation.  However, Kushwaha disclose it is known in the art to use a neural network which is trained with a training dataset to predict rock types and it is admitted prior art that it is known to drill more than one wellbore within a formation.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Peter by using the machine learning tool of Kushwaha for the purpose of storing obtained and determined data for predicting the resistivity of the formation in which the wellbore is being drilled.  Peter in view of Kushwaha does not disclose what the steering comprises.  However, it is known in the art to steer a bit by varying the inclination angle (see paragraph 1 of Ma et al.).  Ma et al. disclose a steerable system to adjust drilling inclination angles to improve drilling performance (see paragraph 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have steered the bit by varying the inclination angle as taught by Ma et al. in order to improve drilling performance.  
With respect to claim 16, Peter disclose a system, comprising: a downhole tool (see figure 1) configured to transmit an electromagnetic (EM) telemetry signal (see paragraph 24), wherein the downhole tool comprises: a gap sub (33); and a sensor (see paragraph 23) configured to measure a gap voltage and a gap current across the gap sub; and a computing system (see paragraph 24) configured to: receive the EM telemetry signal, wherein the EM telemetry signal comprises the gap voltage and the gap current (see paragraph 24); determine a gap impedance based at least partially upon the gap voltage and the gap current (see paragraphs 24 and 25); determine a formation resistivity around the downhole tool based at least partially upon the gap impedance (see paragraphs 24 and 25); and steer the downhole tool based at least partially upon the formation resistivity (see paragraphs 5 and 7, wherein an operator prevents unnecessary drilling, i.e. steers).  Peter does not disclose a trained neural network comprising a library of gap impedance data measured in one or more other wellbores in the formation.  However, Kushwaha disclose it is known in the art to use a neural network which is trained with a training dataset to predict rock types and it is admitted prior art that it is known to drill more than one wellbore within a formation.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Peter by using the machine learning tool of Kushwaha for the purpose of storing obtained and determined data for predicting the resistivity of the formation in which the wellbore is being drilled.   Peter in view of Kushwaha does not disclose what the steering comprises.  However, it is known in the art to steer a bit by varying the inclination angle (see paragraph 1 of Ma et al.).  Ma et al. disclose a steerable system to adjust drilling inclination angles to improve drilling performance (see paragraph 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have steered the bit by varying the inclination angle as taught by Ma et al. in order to improve drilling performance.  
With respect to claims 2 and 17, Peter in view of Kushwaha disclose determining the first formation resistivity comprises comparing the gap impedance to gap impedance data in a library (see paragraph 24, wherein Peter disclose keeping a log of the formation resistivity and as modified by Kushwaha would compare this to stored data from the library in the trained neural network. 
With respect to claim 3, Peter in view of Kushwaha disclose wherein the library also comprises formation resistivity data corresponding to the gap impedance data, and wherein the formation resistivity data is estimated in the one or more other wellbores in the formation (see paragraph 24).
With respect to claims 4 and 18, Peter disclose comprising determining a second formation resistivity at a second location in the wellbore based at least partially upon the gap impedance, and determining a difference between the first formation resistivity and the second formation resistivity, wherein the difference indicates a boundary between a first layer of the formation at the first location and a second layer of the formation at the second location, wherein the boundary is between the gap sub and a drill bit of the downhole tool (see paragraph 3, wherein as the bore is drilled the interface would be between the gap sub and drill bit).
With respect to claim 5, Peter disclose comprising determining a third formation resistivity at a third location in the wellbore based at least partially upon the gap impedance, and determining a second difference between the second formation resistivity and the third formation resistivity, wherein the second difference indicates a second boundary between the second layer of the formation at the second location and a third layer of the formation at the third location, wherein the second boundary is between the gap sub and the drill bit of the downhole too (see paragraph 3, wherein the data is taken during drilling to determine resistivity of the wellbore).
With respect to claim 6, Peter disclose wherein that the measured conductance of the gap is dominated by the conductance of the formation (see paragraph 22).  It would have been obvious to one having ordinary skill in the art  the first formation resistivity is determined based at least partially upon a vertical sensitivity of the gap impedance, and wherein the vertical sensitivity of the gap impedance is greater when a distance between the gap sub and a drill bit of the downhole tool is greater than a thickness of a layer of the formation in which the downhole tool is positioned than when the distance between the gap sub and the drill bit is less than the thickness of the layer of the formation in which the downhole tool is positioned, since it has been held that discovering tan optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 7, Peter disclose wherein the gap impedance is determined based at least partially upon a resistivity contrast of a fluid in the wellbore (see paragraphs 23 and 24, wherein fluids are present in wellbores).
With respect to claim 8, Peter disclose further comprising determining a type of fluid in the wellbore proximate to the downhole tool, wherein the first formation resistivity is also determined based at least partially upon the type of the fluid (see paragraph 5 wherein the nature of fluids encountered is determined with a measurement sensor).
With respect to claims 9, 10, 19 and 20, Peter disclose determining interfaces and planning wellbore paths.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have selected one of the first or second layers in order to optimize the drilling procedure and keep the drill bit on the desired path.

Allowable Subject Matter
3.	Claims 11-15 are allowed.

Response to Arguments
4.	With respect to independent claims 1 and 16, Applicant's arguments and amendments filed 10/31/22 have been fully considered but they are not persuasive. Applicant has amended the claims to recite that "steering comprises varying an inclination angle of the downhole tool, the azimuthal angle of the downhole tool, or both."  As noted above, it is well known in the art to steer by varying angles of the tool.  See Ma et al., which discloses varying an inclination angle to steer the tool.  Thus claims 1 and 16 are not in condition for allowance..
	With respect to claim 11, the amendment has overcome the prior art rejection and these claims are allowed.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672